Exhibit 10.1

SECOND AMENDED AND RESTATED CONSOLIDATED UNSECURED PROMISSORY NOTE

 

$7,750,000    March 21, 2012 (the “Note Date”)

FOR VALUE RECEIVED, APARTMENT TRUST OF AMERICA HOLDINGS, L.P., a Virginia
limited partnership, f/k/a Grubb & Ellis Apartment REIT Holdings, L.P.
(“Borrower”), unconditionally promises to pay to the order of G&E APARTMENT
LENDER, LLC, a Delaware limited liability company (“Lender”), in the manner and
at the place hereinafter provided, the principal amount of Seven Million Seven
Hundred Fifty Thousand Dollars ($7,750,000).

WHEREAS, Borrower previously executed a consolidated unsecured promissory note
(the “Original Note”) in favor of NNN Realty Advisors, Inc., a Delaware
corporation (“Original Lender”), dated November 10, 2009, with a face principal
amount of $9,100,000. Borrower and Original Lender subsequently amended and
restated the Original Note pursuant to that certain Amended and Restated
Consolidated Unsecured Promissory Note (the “First Amended Note”), dated
August 11, 2010, in the original face principal amount of $7,750,000, made by
Borrower in favor of Original Lender. Original Lender subsequently assigned to
Lender all of its right, title and interest, in to and under the First Amended
Note pursuant to that certain Allonge to Note dated as of February 2, 2011 made
by Original Lender in favor of Lender.

WHEREAS, Borrower and Lender have agreed to further amend and restate the First
Amended Note pursuant to this Second Amended and Restated Consolidated Unsecured
Promissory Note (this “Note”).

1. Maturity Date. The outstanding principal amount of the Note, any accrued but
unpaid interest thereon and all other amounts due under this Note, shall be
automatically due and payable on the Maturity Date.

2. Right to Purchase Extension Option. Lender hereby grants to Borrower the
right to purchase one option to extend the Maturity Date of this Note for a
period of six (6) months, from July 17, 2012 to January 17, 2013 (the “Right to
Purchase Extension Option”), subject to the following terms and conditions:

(a) Borrower may exercise the Right to Purchase Extension Option, if at all, by
delivering written notice of Borrower’s election to purchase the Extension
Option (hereinafter defined) to Lender not more than thirty (30) days after the
Note Date;

(b) At the time Borrower notifies Lender of Borrower’s election to purchase the
Extension Option, there shall not exist any Event of Default, nor any condition
or state of facts which after notice and/or lapse of time would constitute an
Event of Default; and

(c) Borrower’s purchase of the Extension Option shall be conditioned on payment
to Lender, within five (5) business days after delivery to Lender of Borrower’s
notice of



--------------------------------------------------------------------------------

election to purchase the Extension Option, of a non-refundable option purchase
fee for the Purchase Extension Option in an amount equal to one percent
(1.00%) of the face principal amount of this Note.

3. Extension Option. If Borrower purchases the Extension Option pursuant to
Section 2, above, Borrower shall have the option to extend (the “Extension
Option”) the Maturity Date of this Note for a period of six (6) months, from
July 17, 2012 to January 17, 2013 (the “Extended Maturity Date”), subject to the
following terms and conditions:

(a) Borrower shall exercise the Extension Option, if at all, by delivering
written notice of exercise to Lender not less than sixty (60) days prior to the
Maturity Date;

(b) At the time of the exercise, and on the original Maturity Date, there shall
not exist any Event of Default, nor any condition or state of facts which after
notice and/or lapse of time would constitute an Event of Default;

(c) Borrower shall pay to Lender, within five (5) business days after delivery
to Lender of Borrower’s notice of exercise, a non-refundable extension fee for
the Extension Option in an amount equal to one percent (1.00%) of the face
principal amount of this Note; and

(d) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including reasonable attorneys’ fees
incurred by Lender; all such costs and expenses incurred up to the time of
Lender’s written agreement to the extension shall be due and payable prior to
Lender’s execution of that agreement (or if the proposed extension does not
become effective, then promptly upon demand by Lender), and any future failure
to pay such amounts shall constitute an Event of Default under this Note.

All terms and conditions contained in this Note shall continue to apply to the
Extension Period except that from and after the original Maturity Date, the term
“Maturity Date” shall mean the Extended Maturity Date. As used herein,
“Extension Period” shall mean that period from the original Maturity Date to the
Extended Maturity Date.

4. Interest Rate.

(a) From and after the Note Date until the Maturity Date, interest on the unpaid
principal amount of this Note shall accrue at a rate per annum equal to the
Original Term Interest Rate (capitalized terms used herein and not otherwise
defined herein shall have the meanings provided in Schedule A attached hereto),
provided that any principal amount not paid when due and, to the extent
permitted by applicable law, any interest not paid when due, in each case
whether at stated maturity, declaration, acceleration, demand or otherwise (both
before as well as after judgment), shall bear interest payable upon demand at a
rate per annum equal to the Original Term Default Interest Rate set forth on
Schedule A.

(b) During the Extension Period, interest on the unpaid principal amount of this
Note shall accrue at a rate per annum equal to the Extension Period Interest
Rate, provided that any principal amount not paid when due and, to the extent
permitted by applicable law, any interest not paid when due, in each case
whether at stated maturity, declaration, acceleration,



--------------------------------------------------------------------------------

demand or otherwise (both before as well as after judgment), shall bear interest
payable upon demand at a rate per annum equal to the Extension Period Default
Interest Rate set forth on Schedule A.

(c) All computations of interest shall be made by Lender on the basis of a
365-day year, for the actual number of days elapsed in the relevant period
(including the first day but excluding the last day). In no event shall the
interest rate payable on this Note exceed the maximum rate of interest permitted
to be charged under applicable law.

5. Payments.

(a) Interest on this Note shall be payable in arrears on the first day of each
month beginning on the Commencement Date, each date on which an installment of
principal is due and payable hereunder, upon any prepayment of this Note (to the
extent accrued on the amount being prepaid) and at maturity.

(b) All payments of principal and interest in respect of this Note shall be made
in lawful money of the United States of America in same day funds at the office
of Lender located at 40 Danbury Road, Wilton, Connecticut 06897, or at such
other place as Lender may direct. Whenever any payment on this Note is stated to
be due on a day that is not a Business Day (as defined herein), such payment
shall instead be made on the next Business Day and such extension of time shall
be included in the computation of interest payable on this Note. Each payment
made hereunder shall be credited first to interest then due and the remainder of
such payment shall be credited to principal, and interest shall thereupon cease
to accrue upon the principal so credited. Each of Lender and any subsequent
holder of this Note agrees, by its acceptance hereof, that before disposing of
this Note or any part hereof the Lender and any subsequent holder of this Note
will mutually agree on the amount of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided,
however, that the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligation of Borrower hereunder with
respect to payments of principal or interest on this Note. “Business Day” means
any day other than a Saturday, Sunday or legal holiday under the laws of the
Commonwealth of Virginia or any other day on which banking institutions located
in such state are authorized or required by law or other governmental action to
close.

6. Exit Fee. If Borrower exercises the Extension Option, then concurrently with
the repayment in full of all principal and interest owing under this Note,
regardless of when such repayment is made, whether as a prepayment, at stated
maturity, declaration, acceleration demand or otherwise, Borrower shall pay to
Lender an exit fee (the “Exit Fee”) in an amount equal to one percent (1.0%) of
the face principal amount of this Note.

7. Prepayments. Prior to the original Maturity Date, Borrower shall not be
permitted to prepay the principal balance of this Note in whole or in part.
During the Extension Period, if any, Borrower shall have the right, at any time
prior to the Extended Maturity Date, to prepay the principal balance of this
Note in whole, but not in part. Any prepayment hereunder shall be accompanied by
the payment of the Exit Fee, the payment of all accrued interest under the Note
as of the date of such prepayment, and the payment of all other amounts due
under this Note.



--------------------------------------------------------------------------------

8. Covenants. Borrower covenants and agrees that until this Note is paid in full
it will:

(a) promptly provide to Lender financial and operational information with
respect to Borrower or any of its subsidiaries as Lender may reasonably request;

(b) promptly after the occurrence of an Event of Default (as defined herein) or
an event, act or condition that, with notice or lapse of time or both, would
constitute an Event of Default, provide Lender with a certificate of the chief
executive officer, chief financial officer or general partner(s) of Borrower
specifying the nature thereof and Borrower’s proposed response thereto; and

(c) not merge or consolidate with any other Person (as defined herein), or sell,
lease or otherwise dispose of all or any substantial part of its property or
assets to any other Person.

“Person” means any individual, partnership, limited liability company, joint
venture, firm, corporation, association, bank, trust or other enterprise,
whether or not a legal entity, or any government or political subdivision or any
agency, department or instrumentality thereof.

9. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

(a) it is a duly organized and validly existing limited partnership in good
standing under the laws of the jurisdiction of its organization and has the
corporate power and authority to own and operate its properties, to transact the
business in which it is now engaged and to execute and deliver this Note;

(b) this Note constitutes the duly authorized, legally valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms;

(c) all consents and grants of approval required to have been granted by any
Person in connection with the execution, delivery and performance of this Note
have been granted;

(d) the execution, delivery and performance by Borrower of this Note do not and
will not violate any law, governmental rule or regulation, court order or
agreement to which it is subject or by which its properties are bound or the
charter documents or partnership agreement of Borrower;

(e) other than as previously disclosed by Apartment Trust of America, Inc. in
its periodic reports filed with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, there is no action, suit,
proceeding or governmental investigation pending or, to the knowledge of
Borrower, threatened against Borrower or any of



--------------------------------------------------------------------------------

its subsidiaries or any of their respective assets which, if adversely
determined, would have a material adverse effect on the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Borrower
and its subsidiaries, taken as a whole, or the ability of Borrower to comply
with its obligations hereunder; and

(f) the proceeds of the loan evidenced by this Note (the “Loan”) have been used
by Borrower for the purpose of acquiring real property.

10. Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:

(a) failure of Borrower to pay any installment of principal or interest thereon
due under this Note within five business days after the date due, or failure of
Borrower to pay any principal, interest or other amount due under this Note when
otherwise due, whether at stated maturity, declaration, acceleration, demand or
otherwise; or

(b) failure of Borrower to perform or observe any other term, covenant or
agreement to be performed or observed by it pursuant to this Note; or

(c) any representation or warranty made by Borrower to Lender in connection with
this Note shall prove to have been false in any material respect when made; or

(d) any order, judgment or decree shall be entered against Borrower decreeing
the liquidation, dissolution or split-up of Borrower; or

(e) suspension of the usual business activities of Borrower or the complete or
partial liquidation of Borrower’s business; or

(f)(i) a court having jurisdiction in the premises shall enter a decree or order
for relief in respect of Borrower in an involuntary case under Title 11 of the
United States Code entitled “Bankruptcy” (as now and hereinafter in effect, or
any successor thereto, the “Bankruptcy Code”) or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed, or any other similar relief shall be granted under any
applicable federal or state law, or (ii) an involuntary case shall be commenced
against Borrower under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Borrower or over all or a substantial part of its property shall have been
entered, or the involuntary appointment of an interim receiver, trustee or other
custodian of Borrower for all or a substantial part of its property shall have
occurred, or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Borrower and, in the
case of any event described in this clause (ii), such event shall have continued
for 60 days unless dismissed, bonded or discharged; or

(g) an order for relief shall be entered with respect to Borrower or Borrower
shall commence a voluntary case under the Bankruptcy Code or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary



--------------------------------------------------------------------------------

case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, or Borrower shall make an assignment for the benefit of
creditors, or Borrower shall be unable or fail, or shall admit in writing its
inability, to pay its debts as such debts become due, or the board of directors
or general partner(s) of Borrower (or any committee thereof) shall adopt any
resolution or otherwise authorize action to approve any of the foregoing; or

(h) Borrower shall challenge, or institute any proceedings to challenge, the
validity, binding effect or enforceability of this Note or any endorsement of
this Note or any other obligation to Lender; or

(i) any provision of this Note or any provision hereof or thereof shall cease to
be in full force or effect or shall be declared to be null or void or otherwise
unenforceable in whole or in part.

11. Remedies. Upon the occurrence of any Event of Default specified in
Section 6(h) or 6(i) above, and upon Borrower’s receipt of written notice of any
Event of Default from Lender, the principal amount of this Note, together with
accrued interest thereon, shall become immediately due and payable. Upon the
occurrence and during the continuance of any other Event of Default, Lender may,
by written notice to Borrower, declare the principal amount of this Note,
together with accrued interest thereon, to be due and payable, and the principal
amount of this Note, together with such interest, shall thereupon immediately
become due and payable without presentment, further notice, protest or other
requirements of any kind (all of which are hereby expressly waived by Borrower).
From and after any Event of Default until such time as the Event of Default has
been cured, the Default Interest Rate shall be applicable.

12. Miscellaneous.

(a) All notices and other communications provided for hereunder shall be in
writing (including telefacsimile communication) and mailed, telecopied or
delivered by overnight courier as follows: if to Borrower, at its address
specified opposite its signature below and, if to Lender, at Lender’s address in
Section 4 above or, in each case, at such other address as shall be designated
by Lender or Borrower. All such notices and communications shall, when mailed,
telecopied or delivered by overnight courier, be effective when deposited in the
mail, sent by telecopier or delivered to the overnight courier, as the case may
be.

(b) Borrower shall indemnify Lender against any losses, claims, damages and
liabilities and related expenses, including counsel fees and expenses, incurred
by Lender arising out of or in connection with or as a result of the
transactions contemplated by this Note. In particular, Borrower shall pay all
costs and expenses, including reasonable attorneys’ fees, incurred in connection
with the collection and enforcement of this Note.

(c) No failure or delay on the part of Lender or any other holder of this Note
to exercise any right, power or privilege under this Note and no course of
dealing between Borrower and Lender shall impair such right, power or privilege
or operate as a waiver of any default or an acquiescence therein, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other



--------------------------------------------------------------------------------

right, power or privilege. The rights and remedies expressly provided in this
Note are cumulative to, and not exclusive of, any rights or remedies that Lender
would otherwise have. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of Lender to any other or
further action in any circumstances without notice or demand.

(d) Borrower and any endorser of this Note hereby consent to renewals and
extensions of time at or after the Maturity Date, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind and, to
the full extent permitted by law, the right to plead any statute of limitations
as a defense to any demand hereunder.

(e) Borrower shall, as a condition precedent to the effectiveness of this Note,
reimburse Lender for all costs reasonably incurred by Lender (including the
reasonable fees and expenses of attorneys) in connection with the negotiation,
preparation, execution and delivery of this Note.

(f) This Note amends and restates in its entirety that certain Amended and
Restated Consolidated Unsecured Promissory Note dated as of August 11, 2010.

(g) Nothing contained herein shall waive, release or otherwise affect Borrower’s
obligation to pay any interest which accrued under the First Amended Note, prior
to the Note Date.

(h) THE PARTIES HEREBY AGREE THAT THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF
BORROWER AND LENDER HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF BORROWER’S
FORMATION, THE COMMONWEALTH OF VIRGINIA, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE ORIGINAL
NOTE OR THE FIRST AMENDED NOTE, THE PARTIES HEREBY AGREE THAT THIS PROVISION
SHALL RETROACTIVELY APPLY TO THE ORIGINAL NOTE AND THE FIRST AMENDED NOTE.

(i) Consent to Exclusive Jurisdiction; Venue; Waiver of Jury Trial and Certain
Damages. BORROWER HEREBY IRREVOCABLY AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL
PROCEEDING, IF ANY, ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER
FINANCING DOCUMENTS WHICH BORROWER DESIRES TO COMMENCE, INSTITUTE OR BRING SHALL
BE COMMENCED, INSTITUTED OR BROUGHT BY BORROWER EXCLUSIVELY IN FEDERAL OR STATE
COURT LOCATED IN VIRGINIA. BORROWER HEREBY CONSENTS TO THE JURISDICTION OF SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY SUCH COURT AND ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. BORROWER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY



--------------------------------------------------------------------------------

MAILING OF A COPY OF SUCH PROCESS TO BORROWER AT THE ADDRESS PROVIDED OPPOSITE
TO BORROWER’S SIGNATURE BELOW. BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
ALL MAILINGS UNDER THIS SECTION SHALL BE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION SHALL
AFFECT THE RIGHT OF LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR AFFECT THE RIGHT OF THE LENDER TO BRING ANY SUIT, ACTION OR PROCEEDING
AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION. EACH
OF BORROWER AND LENDER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (A) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING UNDER OR IN
CONNECTION WITH THIS NOTE OR ANY OTHER FINANCING DOCUMENT AND (B) ANY RIGHT TO
CLAIM OR RECOVER IN ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS NOTE ANY
SPECIAL EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN,
OR IN ADDITION TO, DIRECT DAMAGES.

BORROWER’S INITIALS                     

13. Release. Borrower releases Lender and its parents, subsidiaries, affiliates
and their respective agents, employees, directors, officers, shareholders and
their successors and assigns (collectively, the “Lender Parties”) from and
against any and all acts, causes of action, suits, obligations, liabilities,
demands, damages, cost or expense or other claims of Borrower of any nature
whatsoever, sounding in tort, contract, equity or otherwise, known or unknown,
fixed or contingent (collectively, the “Liabilities”), which arose or will arise
on or before the Note Date from or out of, or are based upon or in any way
related to the Original Note, the First Amended Note, the Loan, the
administration of the Loan, this Note or the negotiation of this Note, including
but not limited, to any act, actions, payment to be made and performed under
this Note, or any representation, warranty, express or implied, made with
respect thereto or thereunder.

Borrower understands that it may later discover facts in addition to or
different from the facts it now believes to be true and that it may later
discover claims it does not now suspect. The parties intend for this release to
operate as a final and irrevocable release of all of Borrower’s claims above
described, and accordingly agree that this release may not be terminated or
rescinded because of any later discovery by Borrower of different or additional
facts or any unknown or unsuspected past claim.

Borrower represents and warrants that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity any
matter released hereby or any portion thereof or interest therein and shall
indemnify, defend and hold the Lender Parties harmless from and against any and
all claims based on or arising out of any such assignment or transfer or
purported assignment or transfer.

BORROWER’S INITIALS                     



--------------------------------------------------------------------------------

14. Registration. This Note is issuable as a registered note only. Borrower
shall keep at its principal office a register in which the Borrower shall
provide for the registration and transfer of this Note. Upon surrender for
registration of transfer of the Note at the principal office of Borrower,
Borrower shall, promptly and at its expense, cause to be executed and delivered
by the Borrower one or more new Notes of like tenor and of a like aggregate
principal amount, which Notes shall be registered in the name of such transferee
or transferees. At the option of the applicable purchaser, its Note may be
exchanged for Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Borrower. Whenever any Notes are so surrendered for
exchange, Borrower shall, at its expense, cause to be executed and delivered the
Notes which the holder making the exchange is entitled to receive. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly executed, by the holder
of such Note or such holder’s attorney duly authorized in writing. Any Note or
Notes issued in exchange for any Note or upon transfer thereof shall carry the
rights to unpaid interest and interest to accrue which were carried by the Note
so exchanged or transferred, so that neither gain nor loss of interest shall
result from any such transfer or exchange.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the Note
Date at Lender’s address.

 

 

BORROWER:

  APARTMENT TRUST OF AMERICA
HOLDINGS, L.P., a Virginia limited partnership  

By:

 

APARTMENT TRUST OF AMERICA, INC., a

Maryland corporation, its general partner

Address: 4901 Dickens Road

    By: /s/ Gustav G. Remppies

Suite 101

    Name: Gustav G. Remppies

Richmond, VA 23230

    Title: President  

LENDER:

 

G&E APARTMENT LENDER, LLC,

a Delaware limited liability company

  By:   /s/ Sean Armstrong   Name: Sean Armstrong   Title: Authorized Signer  
By:   /s/ Peter Aronson   Name: Peter Aronson   Title: Authorized Signer



--------------------------------------------------------------------------------

SCHEDULE A

DEFINED TERMS

The following terms used in the Note shall have the following meanings (and any
of such terms may, unless the context otherwise requires, be used in the
singular or the plural depending on the reference):

 

Defined Term

   Definition

Commencement Date

   March 1, 2012

Maturity Date

   July 17, 2012

Original Term Interest Rate

   4.5% per annum

Original Term Default Interest Rate

   6.5% per annum

Extension Period Interest Rate

   14% per annum

Extension Period Default Interest Rate

   16% per annum